DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed February 18, 2021, has been entered.  Claims 1 and 2 are currently pending in the application.  Claims 3-8 have been cancelled.  All previous rejections of claims 3-8 have been withdrawn in view of the cancellation of claims 3-8.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba (EP 0761105; cited on IDS filed July 18, 2018) in view of Schmitt (DE 29823190 U1) and Hidaka et al (US 2009/0078716).
Regarding claim 1, Chiba teaches a particulate health food composition comprising a particulate composition including wood ear mushrooms.  Chiba teaches 
Chiba is silent as to the composition comprising matcha.
Schmitt teaches a green tea powder provided in a capsule.  The green tea powder is taken for its health benefits.
Schmitt does not speak to the particle size of the green tea powder.  However, Hidaka et al. also speak to the health benefits of matcha, which is powdered green tea [0002], and teach that powdered matcha is a mixture of fine particles, having a particle size diameter of less than or equal to 10 µm, and larger particles having an average particle diameter of 10 to 60 µm [0006].  Therefore, where Schmitt teaches the inclusion of powdered green tea (e.g., Matcha) in a capsule, it would have been obvious to have included matcha having a particle size within the ranges of claims 1 and 2 as taught my Hidaka et al., as the claimed ranges fall within the ranges taught by the prior art.  
Further, where both Chiba and Schmitt teach powdered vegetable materials in capsules to be taken for the health benefits, it would have been obvious to have combined the wood ear mushroom powder of Chiba with the green tea powder of Schmitt with the reasonable expectation that a suitable health food composition would continue to be provided.  "It is prima facie obvious to combine two compositions each of In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP § 2144.06)(I).  Where Chiba and Schmitt do not teach an amount of mushroom and matcha as claimed, one of ordinary skill would have been able to have arrived at the claimed amounts through no more than routine experimentation depending on the properties desired to be imparted in the final product.  That is, by including more mushroom than matcha powder, the resultant product would have been expected to have the predictable result of the satiety properties reported by Chiba with the additional vitamin and mineral contributions from the green tea powder of Schmitt.  

Response to Amendment

The declaration under 37 CFR 1.132 filed February 18, 2021, is insufficient to overcome the rejection of claims 1-2 based upon Chiba as set forth in the last Office action because:  the declaration fails to show convincing evidence of unexpected results.
The examiner notes that the claims require only the particulate composition be contained in a capsule.  There is no requirement in the claims that the particles in the capsule be mixed homogenously.  Further, where the capsule is intended to be ingested with a liquid, which is taught by the prior art of Chiba, it is not clear that the particles 
Regarding the results shown in Table 1, while it is reported that there is a difference seen in the homogeneity of the mixture where the amounts of matcha powder are outside of the claimed range, it is unclear how these differences are determined, and by whom?  At what point are the particles considered to be “partially separated into layers” vs. “homogenously mixed together”?  How many replicates, if any, are measured, and is anyone other than the inventor determining the homogeneity?
The examiner also notes that the prior art of Chiba teaches a particle size of mushroom that encompasses the claimed particle size, and teaches that the mushroom particles may be contained within a capsule to be ingested with a liquid.  The applied prior art of Hidaka teaches matcha powder having a particle seize as claimed, and Schmitt teaches the nutritional benefits of matcha powder.  Therefore, to have determined the amount of matcha that provides a homogeneous mixture is not considered to represent an unobvious contribution over the prior art.
Regarding the results shown in Table 2 of the Declaration, Rosato et al. (Rosato, A.D., Blackmore, D.L., Zhang, N., Lan, Y. 2002. “A Perspective on Vibration-Induced Size Segregation of Granular Materials.” Chem. Eng. Sci. Vol. 57, pp. 265-275) state that non-uniformity in particle size is a fundamental contributor to segregation in bulk solids (Abstract).  Therefore, the fact that Table 2 in the declaration shows that the larger mushroom particle size does not mix as well with the smaller matcha particles is not considered to be unexpected.  Rather, one would have expected that the farther 
The examiner also notes that in the instant specification at [0051], the material that was introduced into capsules was granulated to a particle size of 2 mm prior to the introduction of the material into capsules.  It is unclear how the homogeneity of the mixture that is granulated affects this outcome, if at all.
Therefore, given that the results shown are not commensurate in scope with the claims, and are not necessarily unexpected, the claims continue to be considered obvious over the prior art as set forth in the rejection above.

Response to Arguments

Applicant's arguments filed February 18, 2021, have been fully considered but they are not persuasive.
Applicant argues that if the wood ear mushroom and matcha powder are not mixed homogeneously, the health benefits and proper sterilization of the wood ear mushrooms might not be achieved (Remarks, p. 4).
Attorney arguments cannot take the place of evidence where evidence is required.  While applicant did file a 1.132 declaration with the latest response, there is no showing in the declaration or specification as originally filed that the homogeneity of the mixture, or not, affects the “health benefits” provided by consuming the capsule, or the sterility of the wood ear mushroom powder contained therein.  Indeed, the only report of any “benefits” in the specification are on satiety after consuming a capsule 
Applicant continues to argue that the Chiba reference teaches away from the dried wood ear mushrooms in a particle size as claimed (Remarks, pp. 5-6).
This argument is not persuasive.  Chiba continues to be relied upon for the teaching of wood ear mushrooms having a particle size as claimed.  Chiba at p. 3 lines 8-12 teaches that the wood ear mushrooms can have an average particle size of 100 µm to 5 mm.  The claimed particle size falls within this range and is thereby rendered obvious.  Further, Chiba states that it is possible to roughly adjust the time taken for wood ear to swell in the stomach based on particle size.  Therefore, one of ordinary skill would have been able to have arrived at a particle size as claimed through no more than routine experimentation.  Where applicant alleges that Chiba “strongly suggests” the particle size be greater than 300 µm, given that Chiba generally discloses a range of 100 µm to 5 mm, to have selected a size within this disclosed range is not consider to represent an unobvious contribution over the prior art.
Applicant argues that the Declaration illustrates the unexpected results achieved by providing the mushrooms in the claimed particle size (Remarks, p. 6).
The declaration was not found to be convincing for the reasons set forth above in the Response to Amendment section.
Applicant argues that the examiner relies on hindsight to arrive at the claimed invention (Remarks, pp. 7-8).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant application, wood ear mushroom particles were a known health food, and were known to be provided in particulate form in capsules for ingestion as taught by Chiba.  Matcha powder was also a known health food, as taught by Schmitt.  Therefore, to have combined two known health foods in order to provide a third composition that is a health food composition is prima facie obvious.  MPEP § 2144.06 (I).  Additionally, the claimed particle sizes for the wood ear mushroom and matcha are consistent with those reported by Chiba and Hidaka et al.  Therefore, the results shown in the declaration are not considered to be convincing evidence of unexpected results sufficient to outweigh the prima facie case of obviousness set forth in the rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791